DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/04/2021 has been entered.
Response to Arguments
 Applicant's arguments filed in the Pre-Brief Conference Request filed on 07/31/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the combination of Santos et al. and Rav-Acha et al. would not arrive at applicant’s invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the combination of Santos et al. and Rav-Acha et al. fails to teach “breaking the video stream into sub-sessions by identifying the timing of start of each of the sub-sessions and inserting marks into the video stream to thereby generate a marked video stream”. Rav-Acha et al. teaches in Paragraph 465, “Tagging: Automatic tagging of media entities is achieved by applying the Detection/Recognition building block several times. Some tags are extracted by solving a detection problem. For instance adding a tag " face" whenever the face detector detected a face in a video clip, or a tag "applause" when a sound of clapping hands is detected. Other types of tags are extracted by solving a recognition (or classification) problem. For instance, a specific person-tag is added whenever the face-recognition module classifies a detected face as a specific, previously known face. Another example is classifying a scene to be "living-room scene" out of several possibilities of pre-defined scene location types. The combination of many detection and recognition modules can produce a rich and deep tagging of the media assets, which is valuable for many of the features described below.” In Paragraph 474, it teaches “Given a visual entity d (for example, a video segment), the attributes above can be used to compute intermediate importance scores s.sub.1, . . . s.sub.l (in our implementation, these scores can be negative. Such scores can be obtained by using direct measurements (e.g, SalienSee measure of a clip), or by some binary predicate using the extracted meta-data (e.g., s=1 if clip includes a `large face closeup` tag and s=0 otherwise). The final ImportanSee measure is given as a weighted sum of all attribute scores. I.e., ImportanSee(d)=max (.SIGMA..sub.i .alpha..sub.is.sub.i, 0), where .alpha..sub.i is the relative weights of each attribute.” In Paragraph 475, it teaches “Table of content: Table of (visual) content is a hierarchical segmentation of visual entities (video or set of videos and images). This feature can be implemented as a clustering of the various scenes in a video. For instance, by sampling short video chunks (e.g., 1 second of video every 5 seconds of video) and clustering these media chunks (using the clustering building block) will produce a flat or hierarchical table of contents of the video. In addition to this segmentation, each segment is attached with either a textual or visual short description (for example, a representative frame or a short clip). This representative can be selected randomly, or according to its ImportanSee measure.” In this case tags are clearly and unambiguously used to mark a video stream to identify the content in video within chunks of video data, which are segmented clips of video data which are marked with tags.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Santos et al. and Rav-Acha et al. teach editing of video and image data based on detection of facial features. The automatic sub-sessions or clips created from the video would be obvious to include in order to get a pleasing edited video, which only includes important portions as required. 
Applicant argues regarding Claim 8 that Santos et al. and Rav Acha et al. fail to teach “translat[ing] pixels belonging to the face so that the outline is centered within the digital screen”. However, Examiner respectfully disagrees. In Paragraph 104, Santos et al. teaches “The steps involved in the step of "Location of the regions of the face" are sequentially displayed in FIG. 6. The first step of the location of regions of the face illustrated in FIG. 7 is cutting the target region (610), since the captured picture (710) has a lot of unnecessary information and which can adversely affect this process. Therefore, we select only the region of the rectangle corresponding to the target (711) and copy the pixels are present in this region to a new image (712). With this, it is possible to reduce the cost of computing location of the face besides increasing the accuracy of the detection process.” This clearly teaches centering and translating pixels of the face.
Applicant argues regarding Claim 9 that Santos et al. and Rav Acha et al. fail to teach “identifying a sclera within the frame; identifying an iris within the sclera; and, translating pixels belonging to the iris so that the iris appears central within the sclera”. However, Examiner respectfully disagrees. In Paragraph 105, Santos et al. teaches “After selecting only the region of the target, it tries to then locate the region of the face (611) and the eye region (612) and the mouth region (613) of the user. For this, we used an Artificial Intelligence area known as Machine Learning. Machine Learning Techniques for using a collection of data for "teaching machine" to answer questions on the same. The present invention employed these techniques to verify the existence of a face in a digital image.” In figure 10, Santos et al. shows the determination of points along the eye which correspond to the central points. In Paragraph 122, Santos et al. teaches “After the process described above, is then calculated from the area bounding rectangle corresponding to the eye (1018) from the user. Equation 8 shows the calculation used to obtain the bounding rectangle of the eye, where min and max return respectively the smallest and largest value of a vector, X.sub.e represents the horizontal coordinates and Y.sub.e is the vertical coordinates of the eye of the user. The coordinates of the bounding rectangle are stored in I.sub.e (left), r.sub.e (right), t.sub.e (top) and b.sub.e (base). The result of this operation is illustrated in (1019). The points of interest are obtained from the eye (1020) from the calculated bounding rectangle in the process described in the preceding paragraph. Each eye has four points of interest illustrated in (1021).” In Paragraph 123, it teaches “Equation 9 shows the calculation used to obtain points of interest, where, ponto.sub.x0.sup.olho, ponto.sub.x1.sup.olho, ponto.sub.x2.sup.olho and ponto.sub.x3.sup.olho represent the coordinates of the points in the x-axis, ponto.sub.y.sub.0.sup.olho, ponto.sub.y.sub.1.sup.olho, ponto.sub.y.sub.2.sup.olho and ponto.sub.y.sub.3.sup.olho represent the coordinates of points on the y-axis. The first point is located at the top center of the bounding rectangle and the second point at the bottom center. The third point and fourth point located in the center left and center right, respectively, of the bounding rectangle. From these points then you get the eye area of the user, besides serving as a parameter to obtain the regions around the eyes where you will apply the make-up.”
Regarding Claim 10, Applicant argues that Santos et al. fails to teach “digital processing required to make the displayed video appears like a mirror image”. However, Examiner respectfully disagrees. In Paragraph 96, Santos et al. “Many portable devices are equipped with two cameras, one front and one rear, where in general, the former having a higher quality and more features. However, with the front camera is possible to simulate a mirror, since it is located on the same side of the display, which makes it possible to perform self-shoots. Taking advantage of this feature, the present invention provides the user two capture options: 1) by means of the front camera, you can use your device as a mirror, because the user can view the result of his self-portrait before making the capture of the same, and 2) with the rear camera, capturing pictures with higher resolutions.” The display of the front camera’s image to mimic a mirror necessarily requires associated digital processing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific definition of pre-programmed makeup looks, as not being applied via interaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the purposes of examination, providing any particular visual aesthetic which can be applied virtually to the face through interaction is considered to be a pre-programmed makeup look.
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20130169827 A1) in view of Rav-Acha et al. (US 20130343729 A1).
Regarding Claim 1, Santos et al. teaches a digital make-up mirror (Abstract; Paragraph 96)
a digital screen (Figure 1, Element 116);
a digital camera positioned to generate video stream of a face of a user (Paragraph 51);
a controller coupled to the digital screen and to the digital camera and preprogrammed to perform the operations (Figure 1, Element 110; Paragraph 94) comprising:
receiving video stream from the digital camera (Paragraphs 94-95);
displaying the video stream on the digital screen (Paragraphs 94-95);
breaking the video stream into makeup sub-sessions, and generate a marked video stream (Paragraphs 97-99);
storing the marked video stream (Paragraphs 31-36; Paragraphs 94-99).
However, Santos et al. does not explicitly teach breaking the video stream into sub-sessions by identifying the timing of start of each of the sub-sessions and inserting marks into the video stream to thereby generate a marked video stream.
Rav-Acha et al., however teaches breaking the video stream into sub-sessions by identifying the timing of start of each of the sub-sessions and inserting marks into the video stream to thereby generate a marked video stream (Paragraph 465; Paragraphs 471-480).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the digital make-up mirror of Santos et al. to include the video clip marking as taught in Rav-Acha et al. as shown above, in order to get a pleasing edited video (See Rav-Acha et al. Paragraph 2).
Regarding Claim 2, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller performs the breaking according to input data entered by a user (Paragraphs 94-99).
However, Santos et al. does not explicitly teach identifying the timing of start of each of the sub-sessions.
Rav-Acha et al., however, teaches identifying the timing of start of each of the sub-sessions (Paragraph 465; Paragraphs 471-480).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the digital make-up mirror of Santos et al. to include the video clip marking as taught in Rav-Acha et al. as shown above, in order to get a pleasing edited video (See Rav-Acha et al. Paragraph 2).
Regarding Claim 3, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 2 above, Santos et al. further teaches that the makeup sub-sessions include at least eyes, cheeks, and lips (Figure 3; Paragraph 2; Paragraphs 97-99).
Regarding Claim 4, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller further performs the step of storing a list of products associated with each makeup sub-sessions (Paragraphs 94-99).
Regarding Claim 5, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller further performs the steps of: identifying outlines of face features in the video stream; and, tracking location of each identified face feature in each frame (Paragraph 51; Paragraphs 140-152; Paragraph 157).
Regarding Claim 6, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 5 above, Santos et al. further teaches that the controller applies virtual reality by modifying attributes of pixels belonging to identified face features (Paragraphs 100-102; Paragraphs 213-220).
Regarding Claim 7, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 6 above, Santos et al. further teaches that the controller applies virtual reality by further constructing a mask corresponding to the identified face features (Paragraphs 99-103).
Regarding Claim 8, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller further performs the step comprising: identify outline of (Paragraphs 97 109).
Regarding Claim 9, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller further performs the step comprising: identifying a sclera within the frame; identifying an iris within the sclera; and, translating pixels belonging to the iris so that the iris appears central within the sclera (Paragraphs 122-123; 172-182).
Regarding Claim 10, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 1 above, Santos et al. further teaches that the controller further performs the step comprising: receiving the video stream from the camera; identifying facial features within the video stream; flipping each frame over a vertical axis to replace right side with left side of the image to thereby mimic a mirror image; transforming each frame to emulate an image of the user looking directly at a camera positioned behind the screen; cropping each frame to enable display of the face of the user at the center of the digital screen; and, displaying the video stream on the digital screen after the flipping, transforming and cropping operations (Paragraphs 94-103).
Regarding Claim 11, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that the controller further performs the operation comprising identifying facial features within each frame of the video stream so as to track location of each of the facial features within each frame (Paragraph 51; Paragraphs 140-152; Paragraph 157).
Regarding Claim 12, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 11 above, Santos et al. further teaches that the facial features include one or more of face, lips, eyes, and eyebrow (Figure 3; Paragraph 2; Paragraphs 8-9 Paragraphs 94-99).
Regarding Claim 13, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 12 above, Santos et al. further teaches that the facial features further include chin and nose (Figure 3; Paragraph 2; Paragraphs 8-9 Paragraphs 94-99)
Regarding Claim 14, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that identifying facial features comprises identifying outlines of facial features (Paragraph 51; Paragraphs 140-152; Paragraph 157).
Regarding Claim 15, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that identifying facial features comprises identifying pixels belonging to each facial feature (Paragraph 51; Paragraphs 94-103; Paragraphs 140-152; Paragraph 157).
Regarding Claim 16, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that the controller further performs the operation comprising: displaying on the digital screen a color pallet corresponding to a makeup category; enabling the user to designate a selection from the color pallet; digitally applying the selection to one of the facial features corresponding to the makeup category (Paragraphs 54-60).
Regarding Claim 17, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches that digitally applying the selection comprises changing attributes of pixels belonging to the facial feature (Paragraphs 100-102; Paragraphs 213-220).
Regarding Claim 18, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches that displaying the color pallet comprises displaying a plurality of colors and a plurality of color attributes (Paragraphs 43-44).
Regarding Claim 19, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that color attributes include at least transparency, splashes of glossiness, and glossiness (Paragraphs 54-60; Paragraphs 154-157).
Regarding Claim 20, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 19 above, Santos et al. further teaches that the controller further performs the operation comprising enabling the user to modify the attributes after digitally applying the selection (Paragraph 40)
Regarding Claim 21, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches that digitally applying the selection further comprises tracking location of each of the facial features within each frame and applying changing digital application of the selection according to movement of the facial feature within each frame (Paragraph 51; Paragraphs 94-103; Paragraphs 140-152; Paragraph 157).
Regarding Claim 22, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches that digitally applying the selection using a mask having a shape of a selected facial feature (Paragraphs 94-103).
Regarding Claim 23, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches a look-up table associating the color pallet and products data (Paragraphs 94-105).
Regarding Claim 24, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 16 above, Santos et al. further teaches that the controller further performs the operation comprising displaying a product corresponding to the designated selection (Paragraphs 94-105).
Regarding Claim 25, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, Santos et al. further teaches that the controller further performs the operation comprising: displaying on the digital screen a plurality of preprogrammed makeup looks; enabling the user to designate a selection from the makeup looks; digitally applying the selection to user face projected onto the digital screen (Paragraphs 94-105).
Regarding Claim 26, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 25 above, Santos et al. further teaches that the controller further performs the operation comprising displaying on the screen images of the products used in generating the makeup look (Paragraphs 94-105)
Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20130169827 A1) in view of Rav-Acha et al. (US 20130343729 A1) as used in the rejection of claims 1-26 above, and further in view of Rolston (US 20090051779 A1).
Regarding Claim 27, Santos et al. and Rav-Acha et al. teach all of the limitations of claim 10 above, however, neither of them explicitly teach an illumination device comprising a plurality of light sources of a plurality of temperatures.
Rolston, however, teaches an illumination device comprising a plurality of light sources of a plurality of temperatures (Paragraphs 51-53; Paragraphs 61-64).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the make up mirror of Santos et al. as modified by Rav-Acha et al. to include the lighting control as taught in Rolston, in order to provide a system and method for enhancing the perceived visual perception of a person (See Rolston Paragraph 3).
Regarding Claim 28, Santos et al., Rav-Acha et al. and Rolston teach all of the limitations of claim 27 above, however, neither of them explicitly teach that the controller further performs the operation comprising changing lighting intensity of the plurality of light sources to generate a desired overall light temperature.
Rolston, however, teaches that the controller further performs the operation comprising changing lighting intensity of the plurality of light sources to generate a desired overall light temperature (Paragraphs 51-53; Paragraphs 61-64).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the make up mirror of Santos et al. as modified by Rav-Acha et al. to include the lighting control as taught in Rolston, in order to provide a system and method for enhancing the perceived visual perception of a person (See Rolston Paragraph 3).
Regarding Claim 29, Santos et al., Rav-Acha et al. and Rolston teach all of the limitations of claim 27 above, however, neither of them explicitly teach that the controller further performs the operation comprising: projecting on the digital screen lighting temperature selection; enabling the user to designate a selection from the lighting temperature selection; changing lighting intensity of the plurality of light sources according to the user designation,
Rolston, however, teaches that the controller further performs the operation comprising: projecting on the digital screen lighting temperature selection; enabling the user to designate a selection from the lighting temperature selection; changing lighting intensity of the plurality of light sources according to the user designation (Paragraphs 51-53; Paragraphs 61-64)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the make up mirror of Santos et al. as modified by Rav-Acha et al. to include the lighting control as taught in Rolston, in order to provide a system and method for enhancing the perceived visual perception of a person (See Rolston Paragraph 3). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483